Appeals Dismissed and Memorandum Opinion filed August 30, 2018.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-18-00655-CR
                              NO. 14-18-00656-CR
                              NO. 14-18-00659-CR

               BRODERICK RECHARD STOKES, Appellant

                                        V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 230th District Court
                           Harris County, Texas
            Trial Court Cause Nos. 1294370, 1295639, and 1294525

                 MEMORANDUM                     OPINION
      Appellant Broderick Rechard Stokes pleaded guilty to burglary of a vehicle
with two or more convictions in cause number 1294370 (appeal number 14-18-
00655-CR), credit/debit card abuse in cause number 1295639 (appeal number 14-
18-00656-CR), and possession of a weapon by a felon in cause number 1294525
(appeal number 14-18-00659-CR). Appellant and the State agreed appellant’s
punishment would not exceed confinement for more than three years, ten months,
and three years, respectively, with the sentences to run concurrently. On April 27,
2011, the trial court sentenced appellant in accordance with the terms of his
agreements with the State. Appellant filed a notice of appeal from each judgment on
July 24, 2018.

      We lack jurisdiction over these appeals for two reasons: the notices of appeal
were not filed timely, and these are plea bargain cases with no appealable matters
and appellant has not been granted permission to appeal.

      First, a defendant’s notice of appeal must be filed within thirty days after
sentence is imposed when the defendant has not filed a motion for new trial. See
Tex. R. App. P. 26.2(a)(1). A notice of appeal that complies with the requirements
of Rule 26.2 is essential to vest the court of appeals with jurisdiction. Slaton v. State,
981 S.W.2d 208, 210 (Tex. Crim. App. 1998). If an appeal is not timely perfected, a
court of appeals does not obtain jurisdiction to address the merits of the appeal.
Under those circumstances it can take no action other than to dismiss the appeal. Id.

      Appellant’s notices of appeal were filed more than seven years after the
sentences were imposed. Therefore, the appeals were not timely perfected.

      Second, in a plea bargain case—that is, a case in which a defendant’s plea was
guilty or nolo contendere and the punishment did not exceed the punishment
recommended by the prosecutor and agreed to by the defendant—a defendant may
appeal only matters raised by a written, pretrial motion or with the trial court’s
permission. Tex. R. App. P. 25.2(a)(2).

      Appellant’s punishments do not exceed the agreed lengths of confinement.
The records do not contain any appealable pretrial rulings, and the trial court did not
grant appellant permission to appeal.

      Accordingly, we DISMISS the appeals.

                                    PER CURIAM

Panel consists of Justices Christopher, Jamison, and Brown.
Do Not Publish — Tex. R. App. P. 47.2(b).

                                            2